Barker, J.
The plaintiff contends that the order for the making of the sidewalk was not valid, because not plain and explicit in its designation of the walk to be constructed. It required the making of a sidewalk “along Cambridge Street, Ward 25, in front of the estate about 400 feet east of North Harvard.”
The plaintiff’s land was on the north side of Cambridge Street, and it also abutted on North Harvard Street, and extended easterly from the line of North Harvard Street 412 feet. North Harvard Street joined Cambridge Street upon the north, but did not extend southerly across Cambridge Street. The lot on the north side of Cambridge Street next easterly of the plaintiff’s land had a width upon the street of forty feet only.
Such orders are to be interpreted' with the aid to be.obtained by a knowledge of the locality. The fact that North Harvard Street is upon the north side only of Cambridge Street is sufficient to show that the order was for the making of a sidewalk along that side of Cambridge Street. The plaintiff’s land is well *230described by the words “the estate about 400 feet east of North Harvard,” which, when applied to the locality, evidently mean the estate about four hundred feet wide and lying east of North Harvard Street.
The order being valid, there is no reason to consider the other questions raised. Judgment affirmed.